KLOEB, District Judge.
This matter comes before the Court on defendant’s objections to. the report of the Special Master; on defendant’s motion that the Master’s report be remanded to the Master for four specific reasons set forth in the motion; on plaintiffs’ motion that the Court adopt the recommendation of the Master and that plaintiffs be given a judgment against the defendant for the respective sums prayed for; and on defendant’s motion to strike the respective answers of the plaintiffs to defendant’s objections to the report of the Special Master.
On consideration thereof/ the .Court overrules defendant’s objections to the report of the Special Master; overrules the motion of defendant to remand the Masters report to the Master; and overrules defendant’s motion to strike the respective answers of the plaintiffs to .defendant’s objections to the report of the Special Master.
Plaintiffs’ motion to adopt the recommendation of the Master in these causes is sustained and judgment may be entered for plaintiffs and against the defendant, to-wit: in favor of plaintiff The Baltimore and Ohio Railroad Company for the sum of Five Thousand, Seven Hundred and 36/100 ($5,700.36) Dollars, with interest, and in favor of The Pennsylvania Railroad Company for the sum of Two Thousand, Five Hundred Eighty-eight and 66/100 ($2,588.66) Dollars, with interest.
Orders may be drawn accordingly.